Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending and examined herein on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to any cucumber plants, seeds, progeny, propagation material, food products and germplasm, all comprising a genetic determinant for dark green stem color as is present in a cucumber plant representative seed of which was deposited with the NCIMB under deposit number NCIMB 41859. The claims encompass any cucumber plants whatsoever, as long as the cucumber plants contain a genetic determinant as in the aforementioned deposited cucumber. The claim scope appears to be very large in that any genetic background, any variety and any cucumber type are claimed, so long as they have a particular genetic determinant, of which, said genetic determinant is not disclosed in the instant specification.

The instant specification does not describe any cucumber plants, other than providing comparison tables of the chlorophyll concentration and fruit color, for fruits that are said to be from dark stem cucumbers and normal stem cucumbers, respectively. No direct comparison of cucumber stem color with known varieties is presented, and indeed, even the instantly deposited cucumber is not considered a variety within the instant application. On page 3 of the specification, Applicants state "The deposited seeds do not meet the DUS criteria which are required for obtaining plant variety protection, and can therefore not be considered to be plant varieties". Given that the instantly deposited cucumber seeds are not so stable and uniform that they can be considered a variety, and given that the genetic determinant is not disclosed, how could one of skill in the art determine if they are in possession of cucumber plants that meet the limitation of the instant claims? While the specification mentions that 3 markers were associated with the claimed trait, the specification does not disclose whether that association is in the presence or absence of said marker. Additionally, the specification states "Other plants that may comprise the same genetic determinant of the invention might also be linked to said markers, but can optionally also be linked to any other molecular marker that is polymorphic in a certain population”. This statement appears to be indicating that the markers that are mentioned in the specification for associating with the trait are not expected to maintain the association in different germplasm backgrounds and would therefore not be reliable for identifying plant that meet the limitation of the instant claims.



Accordingly, the claims lack written description as they are currently written.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-20 are rejected under pre-AlA 35 U.S.C. 102(e) as being anticipated by Shetty et al (US PGPUB 20120317669).
The claims are drawn to any cucumber plants, seeds, progeny, propagation material, food products and germplasm, all comprising a genetic determinant for dark green stem color as is present in a cucumber plant representative seed of which was deposited with the NCIMB under deposit number NCIMB 41859. The claims encompass any cucumber plants whatsoever, as long as the cucumber plants contain a genetic determinant as in the aforementioned deposited cucumber. The claim scope appears to be very large in that any genetic background, any variety and any cucumber type are claimed, so long as they have a particular genetic determinant, of which, said genetic determinant is not disclosed in the instant specification.

Since the genetic determinant is not disclosed, and since the required scoring for association with genetic markers is neither disclosed, nor obtainable for the prior art, for search purposes, the Examiner is using the points of comparison in the claim, and further, since very few prior art cucumbers actually score or measure stem color, the Examiner must extrapolate that since the dark stem color is predictive of dark fruit color, that a cucumber with darker fruit color would also have a darker stem and thereby meet the limitations of the instant claims.
Shetty et al disclose cucumber variety PS 14727140 which has a fruit color of 187A as compared to 139A for comparison variety Vlaspik which is 2 shades darker (see Table 1). It is believed based on the correlation demonstrated in the instant specification that the stem color would be similarly darker, thus meeting the limitations of the instant claims. The Examiner also notes that though it is fruit color, that 137A is very close to N137A, and two shades darker than the comparison variety.

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/Primary Examiner, Art Unit 1663